Citation Nr: 1525162	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  15-18 695	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for a right knee disability, currently evaluated as 10 percent disabling. 

(The issues of entitlement to a rating in excess of 10 percent from November 28, 2000, to July 28, 2003, and in excess of 20 percent from February 1, 2004, to March 7, 2012, for osteochondritis dissecans with traumatic arthritis of the right ankle and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extra-schedular basis, for the period prior to March 8, 2012, are addressed in a separate document.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

When the issue was most recently before the Board in January 2014, it was remanded for further development.

This appeal is being dismissed due to the death of the Veteran.  The Veteran's widow has filed a motion for substitution.  This motion is referred to the RO for appropriate action. 


FINDING OF FACT

The Veteran died in January 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


